 1                     UNITED STATES DISTRICT COURT
 2                          DISTRICT OF NEVADA
                                                     -oOo-
 3
     UNITED STATES OF AMERICA,                        )
 4                                                    )
                    Plaintiff,                        ) 13-cr-00439-KJD-VCF-4
                                                      )
 5
                                                      ) ORDER
            vs.                                       )
 6                                                    )
     SEAN FINN,                                       )
 7                                                    )
                    Defendant.                        )
 8                                                    )

 9                                               ORDER

10          Based upon the stipulation of the parties, and good cause appearing therefore, it is

11   ORDERED that the sentencing hearing currently scheduled for May 12, 2020 be vacated and

12                     14 2020, at the hour of ______
     continued to July ___                      9:00 a.m. in Courtroom _____.
                                                                        4A

13          IT IS FURTHER ORDERED that the parties shall have to and including July 7, 2020 to

14   submit written objections to the draft Presentence Investigation Report (PSR).

15

16   DATED this 8th
                ___ day of April, 2020.

17

18                                               ___________________________________
                                                 KENT J. DAWSON
19                                               UNITED STATES DISTRICT JUDGE

20

21

22

23

24
                                                 4
